COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                   NO. 02-15-00141-CV


In the Interest of K.K., a Child           §   From the 360th District Court

                                           §   of Tarrant County (360-474497-10)

                                           §   August 6, 2015

                                           §   Per Curiam
                                           §

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                        SECOND DISTRICT COURT OF APPEALS

                                        PER CURIAM